Opinion
MOON, C.J.
Junior Franklin McCauley, appellant, appeals his conviction of driving after having been declared a habitual offender. We affirm and hold that the stop of appellant for the safety inspection pursuant to Code § 52-8.5 was not a violation of the Fourth Amendment.
On July 10, 1991, Trooper Rogers set up his commercial vehicle inspection site at the pre-designated location on East Route 250 near the Shadwell Exit of Interstate 64. Rogers observed a trash truck driven by appellant, Junior Franklin McCauley. Rogers stepped to the side of the road and motioned for appellant to pull over. Rogers determined from the “spec” plate that appellant’s truck weighed 34,000 pounds. Rogers proceeded with a motor carrier safety inspection and asked appellant for his driver’s license and registration. Appellant told Rogers that he had misplaced his license. A record check revealed that appellant was a habitual offender. Rogers continued his inspection and found numerous safety defects.
Appellant contends that this stop was unconstitutional and contrary to the Supreme Court’s decision in Simmons v. Commonwealth, 238 Va. 200, 380 S.E.2d 656 (1989), which relied on Delaware v. Prouse, 440 U.S. 648 (1979). We disagree with appellant and hold that Simmons is not dispositive of this case.
Delaware v. Prouse and its progeny do not dictate the outcome of this case. Prouse involved the random stop of automobiles to check driver’s licenses and registrations. Virginia courts relying on Prouse have held that automobile roadblocks to check for license and registration must be carried out pursuant to plans embodying explicit, neutral limitations on the conduct of the individual officer. Simmons, 238 Va. at 202-03, 380 S.E.2d at 658. However, the Supreme Court care*152fully explained in Prouse that the ruling was not intended to “cast doubt on the permissibility of roadside truck weigh stations and inspections checkpoints, at which some vehicles may be subject to further detention for safety and regulatory inspection than are others.” 440 U.S. at 663 n.26.
The proper line of cases in deciding this case begins with New York v. Burger, 482 U.S. 691, 703 (1987), which held that warrantless inspections in the context of a regulated business are deemed reasonable so long as four criteria are met: the state has a substantial interest in regulating the industry; regulation of the industry must reasonably serve the state’s interest and such warrantless administrative inspections must be necessary; the statute must inform a person operating in the industry that regular inspections will be made and set out the scope of the inspection notifying the person how to comply; and the “time, place and scope” must be limited and impose appropriate restraints on the inspectors’ discretion.
In Burger, the Supreme Court held that a warrantless search of an automobile junkyard business was constitutional because the junkyard business was a pervasively regulated industry in which warrantless inspections were appropriate and the statute authorizing the inspection defined the scope of the inspection and limited the discretion of the officer in time, place and scope. 482 U.S. at 708-13.
We must decide whether these factors were met in this case.
In 1984, Congress enacted the Motor Carrier Safety Act “. . . to promote the safe operation of commercial vehicles, to minimize dangers to the health of operators of commercial vehicles . . . and to assure increased compliance with traffic laws and with the commercial motor vehicle safety and health rules, regulations, standards and orders issued pursuant to this Act.” 49 U.S.C. app. § 2501 (1988). The Act requires that “[e]ach employer and employee shall comply with regulations pertaining to commercial motor vehicle safety . . . which are applicable to his or her own actions and conduct. 49 U.S.C. app. § 2504 (1988).
Code § 52-8.4 states in pertinent part:
A. The Superintendent of State Police . .. shall promulgate regulations pertaining to commercial motor vehicle safety pursuant to the United States Motor Carrier Act of 1984. These regulations shall set forth criteria relating to driver, vehicle, and cargo safety *153inspections with which motor carriers and transport carriers shall comply....
B. For purposes of this section:
1. “Commercial motor vehicle” means any self-propelled or towed vehicle used on the highways in interstate or intrastate commerce to transport passengers or property if such vehicle (i) has a gross vehicle weight . . . rating of more than 26,000 pounds, (ii) is designed to transport more than fifteen passengers, . . . regardless of weight, or (iii) is used to transport hazardous materials....
2. “Motor carrier” means a common carrier by motor vehicle, a contract carrier by motor vehicle.. ..
3. “Transport vehicle” means any vehicle owned or leased by a motor carrier used in the transportation of goods or persons.
* * *
D. The Department of State Police, together with all other law-enforcement officers of the Commonwealth who have satisfactorily completed forty hours of on-the-job training and a course of instruction as prescribed by the U.S. Department of Transportation, Federal Highway Administration, Office of Motor Carriers, in federal motor carrier safety regulations, safety inspection procedures, and out-of-service criteria, shall enforce the regulations and other requirements promulgated pursuant to this section. Those law-enforcement officers certified to enforce the regulations and other requirements promulgated pursuant to this section shall annually receive in-service training in current federal motor carrier safety regulations, safety inspection procedures, and out-of-service criteria.
Section 3.17 of 49 C.F.R. 396.9(a), which the Virginia Register of Regulations 545-01-1, Motor Carrier Safety Regulations incorporated by reference effective July 9, 1986, provides:
Law enforcement officers of the Department of State Police specifically designated by the Superintendent are authorized to enter upon and perform inspections of motor carrier vehicles in operation.
*154Based on the facts of this case, it is clear that Trooper Rogers complied with the statute.
On July 10,1991, Trooper Rogers had worked for the Virginia State Police for twenty years. For the previous six years, he worked exclusively conducting Motor Carrier Safety Regulation Compliance Inspections. Rogers conducted inspections of commercial vehicles during his eight hour shift from 8:00 a.m. to 4:00 p.m. He was trained for this job by completing a United States Department of Transportation Federal Highway Administration, Office of Motor Carriers training course and received an additional forty hours of mandatory training annually.
From 1986 to 1988 Rogers inspected commercial vehicles at a weigh station in a fixed location off of the interstates in Northern Virginia. In 1988, Rogers was transferred to the Albemarle County area, where there was no weigh station. When Rogers was transferred, only one site in Albemarle County had been deemed sufficiently safe to use for motor carriers inspections. After surveying the county, Rogers designated two additional inspection sites where there was not a high volume of traffic, where visibility was sufficient to allow commercial vehicles to stop safely, and where the area off the shoulder of the roadway was large enough to accommodate commercial vehicles.
Only vehicles having a minimum gross vehicle weight in excess of 26,000 pounds were subject to inspection, and Rogers initially decided which vehicles to inspect by their size. When he observed a commercial vehicle approaching his inspection site he would motion to the driver to slow down and pull over onto the shoulder of the road. Upon stopping the commercial vehicle, Rogers would first check the vehicle’s “spec” plate located inside the driver’s side door to ascertain the vehicle’s weight. Only upon confirming that the vehicle was classified by weight as commercial (at least 26,000 lbs. pursuant to Code § 52-8.4(B)(l)(i)), would Rogers proceed to inspect the vehicle pursuant to the regulations he enforced as published in the Code of Federal Regulations.
During the inspection, Rogers would check the driver’s license, medical information and hours of service, the vehicle’s registration and driver inspection report. He would check the vehicle’s emergency equipment, such as stopped vehicle warning devices and fire extinguisher, and mechanical equipment, such as steering, brakes, load, and load securing. Rogers would also verify whether the vehicle was haul*155ing hazardous material. After completing the inspection of one commercial vehicle, Rogers would flag down and stop the next qualifying vehicle that came along.
We hold that Burger applies to the inspection of commercial motor vehicles. First, an important governmental interest is served in regulating the commercial motor vehicle industry, namely safety; second, the warrantless inspections of commercial vehicles are authorized by the regulations and there is a need for temporary checkpoints to further the regulatory scheme because many weigh stations can be easily avoided and truckers can communicate with each other and avoid any other fixed-point inspection stations; see State v. A-1 Disposal, 415 N.W.2d 595, 599 (Iowa 1991); third, Code § 52-8.4 and the federal regulations of the Motor Carrier Safety Act which have been adopted in Virginia require that motor carrier drivers be familiar with the inspection, repair and maintenance regulations, 49 C.F.R. 396.1, and authorize specially trained State Police officers, such as Trooper Rogers, to “enter upon and perform inspections of motor carrier vehicles in operation”; 49 C.F.R. 396.9(a); and fourth, Rogers conducted his inspections during daylight hours at the three temporary checkpoints available in his jurisdictions: he stopped only commercial vehicles, conducted an immediate inspection of each vehicle’s status and detained for a limited and defined inspection only those vehicles subject to the statute.
Although the issue of a warrantless stop of a commercial motor vehicle pursuant to Code § 52-8.4 is one of first impression in Virginia, other states have held that warrantless stops of commercial vehicles made pursuant to statutory provisions regarding the regulation of commercial vehicles do not necessarily violate the Fourth Amendment. See Drive Trans Corp. v. New York City Taxi & Limousine Comm’n, 513 N.Y.S.2d 920 (N.Y. Sup. Ct. 1987); People v. Escano, 843 P.2d 111 (Colo. Ct. App. 1992).
In Drive Trans Corp., the court held that because the taxicab business is a highly regulated industry and because spot checks are essential to serve as a credible deterrent to violations, the random stopping of the taxicab did not violate the Fourth Amendment.
We hold, that under these circumstances, Trooper Rogers’ warrant-less inspection of appellant’s trash truck did not violate the Fourth Amendment because the regulation of commercial vehicles furthers an important government interest, warrantless inspection is necessary *156further the regulatory scheme, the inspection program is known to all “motor carriers” pursuant to Code § 52-8.4 adopting of the Motor Carrier Safety Act, and the temporary checkpoint was reasonably limited in time, scope and duration.

Affirmed.

Fitzpatrick, X, concurred.